Citation Nr: 9901614	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an increased evaluation for actinic 
keratosis, currently rated 10 percent disabling.  

3.  Entitlement to an increased evaluation for chondromalacia 
of the right patella, currently rated 10 percent disabling.  

4.  Entitlement to compensable evaluation for residuals of a 
fractured right clavicle.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

Review of the claims file reflects that the appellant had 
active military service from September 1981 to November 1992, 
and had unverified active duty prior to September 1981.  

This appeal comes before the Board of Veterans Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

In a May 1997 statement (VA Form 21-4138), the appellant 
withdrew claims of entitlement to service connection for 
arthralgia of the left knee, degenerative joint disease of 
the second metatarsalphalangeal of the right foot, and a left 
foot disorder, and entitlement to an increased evaluation for 
residuals of a right ankle injury.  

The claims of entitlement to increased evaluations for 
chondromalacia of the right patella and residuals of a 
fractured right clavicle are the subjects of a remand that 
follows the Boards decision as to the other issues currently 
on appeal.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
appellants current anxiety reaction and inservice disease or 
injury.  

2.  The appellants actinic keratosis is manifested by 
constant itching.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  

2.  The schedular criteria for a 30 percent evaluation for 
actinic keratosis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 7819, 7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  An Acquired Psychiatric Disorder

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for an acquired psychiatric disorder.  The first 
element required to show a well-grounded claim is met because 
the medical evidence shows that the appellant has been 
diagnosed with anxiety reaction at VA psychiatric 
examinations conducted in March 1995 and June 1995.  The 
second element of Caluza is also met because the appellant 
has stated that he experienced problems with nervousness 
during service.  However, the third element of a well-
grounded claim is not met because the appellant fails to show 
the required nexus between his current anxiety reaction and 
any injury or disease in service.  There is no medical 
evidence establishing a link of the anxiety reaction to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his nervousness, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding any etiological relationship of his anxiety 
reaction to service.  Consequently, his lay statements, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for an 
acquired psychiatric disorder is plausible or otherwise well 
grounded.  Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
October 1995.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellants claim for service connection for an acquired 
psychiatric disorder on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to him.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Accordingly, the Board denies the appellants claim 
for service connection for an acquired psychiatric disorder 
as not well grounded.  

II.  Actinic Keratosis

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellants claim for an increased evaluation for his 
service-connected actinic keratosis have been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
for actinic keratosis and seborrheic keratosis in July 1991 
and November 1991.  

Subsequent to service, the appellant underwent a VA 
dermatology examination in March 1995.  At that time, he 
complained of lesions on his hands, arms, and scalp, that 
would get pretty bad in the summer, and he reported that his 
skin itched. Physical examination revealed no lesions on the 
face, but there were hyperkeratotic lesions on the dorsal 
surfaces of the hands.  There was also an erythematous, 
slightly raised, lesion on the nuchal area of the neck.  The 
diagnoses were actinic keratosis on the upper extremities and 
suspected basal cell carcinoma on the nuchal area of the 
neck.  

The appellant complained of constant itching associated with 
his skin lesions at the March 1995 VA psychiatric 
examination.  

At a June 1995 VA dermatology examination, the appellant 
complained of actinic keratoses on his hands and face and 
itching that affected his arms and was seasonal.  He reported 
that his skin condition was constant.  An ulcerated and 
eschar covered lesion was noted on the dorsal surface of the 
left hand.  There were no active scalp lesions.  The 
distribution of the appellants skin disorder was noted to be 
on the dorsal area of the hands and on the scalp.  Color 
pictures of the appellants skin disorder were associated 
with the examination report.  

Service connection was granted for actinic keratosis by a 
December 1993 rating decision, which assigned a 
noncompensable evaluation under Diagnostic Code 7819 from 
December 1, 1992.  An August 1995 rating decision assigned a 
10 percent evaluation from January 5, 1995.  

Benign new skin growths, unless otherwise provided, are rated 
as for eczema under Diagnostic Code 7806, dependent upon 
location, extent, and repugnant or otherwise disfiguring 
character of manifestation.  38 C.F.R. § 4.118, Diagnostic 
Code 7819.  

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Inasmuch as the evidence presented in this case appears to 
demonstrate that the appellant experiences constant itching 
associated with his actinic keratosis, the Board finds that 
the criteria for a 30 percent evaluation for the skin 
disorder are met.  However, because the evidence does not 
demonstrate that there is ulceration or extensive exfoliation 
or crusting or exceptional repugnance associated with the 
appellants actinic keratosis, an evaluation greater than 30 
percent is not warranted for the skin disorder.  



ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.  

A 30 percent evaluation is granted for actinic keratosis, 
subject to the laws and regulations governing the award of 
monetary benefits.  



REMAND

At a September 1998 videoconference hearing, the appellant 
and his representative indicated that his service-connected 
right knee disability had been treated/examined and X-rayed 
at a VA medical center (VAMC) in December 1997.  However, the 
appellants claims file does not currently include those 
medical records.  

The Board notes that the appellants right clavicle disorder 
was last examined in February 1993.  In a January 22, 1997, 
statement (VA Form 9), the appellant reported that he 
experienced limitation of movement in his right shoulder that 
resulted in functional impairment.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The United States Court of Veterans Appeals 
(Court) has held that VA's duty to assist includes 
helping the veteran obtain facts and evidence that might help 
him to sustain his burden of proof or develop the facts of 
his claim, once he has submitted a well-grounded claim.  
White v. Derwinski, 1 Vet.App. 519 (1991).  The Court has 
also stated that when the Board believes the medical evidence 
of record is insufficient it may supplement the record by 
ordering a medical examination.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  Therefore, in order to obtain 
additional medical evidence and to insure that the appellant 
receives his procedural due process rights and fair process 
rights, the Board finds that the claims for increased 
evaluations for right knee and right clavicle disorders must 
be remanded for the following actions:  

1.  The RO should contact the Decatur, Georgia, 
VAMC for the purpose of obtaining all VA 
medical records pertaining to the appellant, 
any dated in December 1997.  All records 
received should be associated with the claims 
file.  

2.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
severity of his right knee and right clavicle 
disabilities.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to 
identify the ranges of motion in each joint and 
should indicate what, if any, degree of 
functional disability is associated with each 
condition.  The examiner should provide a 
complete rationale for all conclusions reached. 

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claims.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266, a 
decision of the Board of Veterans' Appeals granting less than 
the complete benefit or benefits sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue that was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402 
(1988).  The date that appears on the face of this decision 
constitutes the date of mailing, and the copy of this 
decision that you have received is your notice of the action 
taken on your appeal by the Board.  Appellate rights do not 
attach to those issues addressed in the remand portion of a 
Boards decision because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  
- 2 -
